Citation Nr: 1104113	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  06-21 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for arthritis of the spine, 
also claimed as a disc condition of the lower back and spinal 
stenosis, including as secondary to the Veteran's service-
connected stress fracture of the second right metatarsal.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1969 to August 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied the benefit sought on appeal.  The 
Veteran appealed that decision, and the case was referred to the 
Board for appellate review.  

Although the RO appears to have adjudicated the Veteran's 
secondary service connection claim separately in an October 2009 
rating decision, the Board has recharacterized the issue on 
appeal as stated on the title page to include secondary service 
connection.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(holding that when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those symptoms 
are diagnosed or labeled).  In light of the Court's holding in 
Clemons, the Veteran's Notice of Disagreement (NOD) from December 
2005 and Substantive Appeal (VA Form 9) from June 2006 are deemed 
to include entitlement to service connection on a secondary 
basis. 

The Board remanded the Veteran's claim in May 2010 for further 
development.  The development requested in that remands has been 
completed to the extent possible, and no further action is 
necessary to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDING OF FACT

The Veteran's low back disorder has not been shown to be causally 
or etiologically related to active service or to his service-
connected stress fracture of the second right metatarsal.  



CONCLUSION OF LAW

The Veteran's low back disorder is not proximately due to, the 
result of, or aggravated by service or a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2009); 38 C.F.R. § 3.310(a) (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The 
notification obligation in this case was met by way of letters 
from the RO to the Veteran dated September 2005, March 2006, 
September 2009 and May 2010.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran has not made the RO or the Board aware of any additional 
available evidence that needs to be obtained in order to fairly 
decide this appeal, and has not argued that any errors or 
deficiencies in the accomplishment of the duty to notify or the 
duty to assist have prejudiced him in the adjudication of his 
appeal.  

As for a VA examination, the Board remanded the Veteran's claim 
in May 2010 for an examination to determine whether the Veteran's 
low back disorder is due to his service-connected stress fracture 
of the second right metatarsal or is otherwise related to active 
service.  The Veteran was scheduled for an examination in June 
2010, but failed to report.  In addition, he submitted a 
handwritten letter indicating that he did not wish to be 
scheduled for any other VA examinations.  As he has failed to 
comply with VA's efforts to examine him, the Board finds that no 
further efforts to schedule him for an examination are necessary.  
The Board accordingly finds that the RO has satisfied the duty to 
notify and the duty to assist and will proceed to the merits of 
the Veteran's appeal.

The Veteran has claimed entitlement to service connection for a 
low back disorder.  Service connection will be granted for a 
disability resulting from an injury or disease incurred in or 
aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  If there is no showing of a resulting chronic disorder 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: 
(1) Medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of an in-
service incurrence or aggravation of injury or disease, and (3) 
medical evidence of a nexus or relationship between the current 
disability and the in-service disease or injury.  Coburn v. 
Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  
If the Veteran fails to demonstrate any one element, denial of 
service connection will result.

In a claim for secondary service connection, the regulations 
provide that service connection shall be granted for a disability 
that is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310.  In the context of claims for 
secondary service connection, the evidence must demonstrate an 
etiological relationship between the service-connected disability 
on the one hand and the condition said to be proximately due to 
the service-connected disability on the other.  Buckley v. West, 
12 Vet. App. 76, 84 (1998).  Secondary service connection may 
also be warranted for a non-service-connected disability when 
that disability is aggravated by a service-connected disability.  
See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with 
regard to a claim for secondary service connection, the record 
must contain competent evidence that the secondary disability was 
caused by the service-connected disability.  See Wallin v. West, 
11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 
(1995). 

The Board makes particular note that VA amended its regulations 
pertaining to secondary service connection, effective from 
October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 
38 C.F.R. § 3.310).  The new regulation appears to place 
additional evidentiary burdens on claimants seeking service 
connection based on aggravation; specifically, in terms of 
establishing a baseline level of disability for the non-service-
connected condition prior to the aggravation.  Because the new 
law appears more restrictive than the old, and because the 
Veteran's appeal was already pending when the new provisions were 
promulgated, the Board will consider this appeal under the law in 
effect prior to the October 10, 2006.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to 
pending claims if they have impermissibly retroactive effects). 

The provisions of 38 C.F.R. § 3.655 addresses the consequences of 
a veteran's failure to attend scheduled medical examinations. 
That regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to report 
for such examination, action shall be taken. At (b) it is 
provided that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, the 
claim shall be rated based on the evidence of record. However, 
when the examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim shall 
be denied.

In a February 1972 rating decision the Veteran was granted 
entitlement to service connection for a stress fracture of the 
second right metatarsal.  The Veteran first claimed entitlement 
to service connection for a back disorder in August 2005.  A 
December 2005 rating decision denied entitlement to service 
connection for that condition, finding that there was no evidence 
of that condition in service.  The Veteran submitted a Notice of 
Disagreement (NOD) with that rating decision later that month.  
In April 2006 the RO issued a Statement of the Case (SOC) and 
June 2006 the Veteran filed a Substantive Appeal (VA Form 9), 
perfecting his appeal.  Therein the Veteran claimed that his low 
back disorder was secondary to his service-connected stress 
fracture of the second right metatarsal.  The Board remanded the 
claim for further development in May 2010.  The requested 
development has been completed to the extent possible and no 
further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the Veteran's claim is once again before the Board.

The relevant evidence of record includes service treatment 
records, private treatment records, VA treatment records, a VA 
examination report and written statements from the Veteran.  The 
Board notes that the Veteran's service treatment records are 
entirely negative for any diagnosis of or treatment for a low 
back disorder.  

VA treatment records from September 1995 indicate findings of 
left leg pain since April 1995.  Radiographic imagery from that 
time indicates that lumbar vertebral alignment and lordosis and 
vertebral body height and marrow signal were normal.  The 
examiner's impression was degenerative disc disease at L5-L5 
associated with a broad-based diffuse disc bulge and mild 
degenerative disc disease at L1-L2.  

Other VA treatment records from June 2005 indicate that the 
Veteran underwent additional radiographic imagery.  A levoconvex 
curvature of the lumbar spine was noted.  There was moderate disc 
space narrowing at L4-L5 with a few tiny marginal osteophytes.  
Grade I anterolisthesis at L4-L5 and retrolisthesis at L1-L2 
through L3-L4 were also indicated.  Mild right femoral acetabular 
joint space narrowing was shown.  An August 2005 radiographic 
imagery report indicates an impression of degenerative changes of 
the lumbar spine resulting in moderate spinal stenosis and 
bilateral foraminal narrowing at L4-L5.  

Private treatment records from July 2005 indicate that the 
Veteran was seen for a neurologic consultation.  The examiner 
noted that the Veteran walked with a limp and demonstrated pain 
with weight bearing on the left.  The examiner stated that he 
could not find any definitive findings of a neurologic deficit 
and that the Veteran's symptoms were consistent with L5 
irritative radiculopathy.  

Additional VA treatment records from August and September of 2005 
show continued treatment for lumbar disc disease without critical 
herniation.  Records from June 2008 indicate that the Veteran was 
diagnosed with lumbar spinal stenosis.  The Veteran was noted not 
to be on any analgesics and the examiner reported that the 
Veteran stated he did not need physical therapy.  

As indicated above, the Veteran was scheduled for a VA 
examination to determine whether or not his low back disorder is 
related to service or to his service-connected stress fracture of 
the second right metatarsal.  The Veteran canceled his 
appointment and indicated that he did not want to reschedule.  
Evidence expected from this examination, which might have been 
material to the outcome of the Veteran's case, could not be 
considered.

A claimant is responsible for supporting a claim for benefits 
under laws administered by the VA, and the Veteran was clearly 
advised of the need to submit medical evidence demonstrating both 
the presence of a low back disorder and a nexus or relationship 
between that condition and service or between that condition and 
his service-connected disability.  The Veteran has presented no 
evidence of any link between his low back disorder and his time 
in service beyond his own statements.  While the Veteran has been 
granted entitlement to service connection for his stress fracture 
of the second right metatarsal he has not shown that his low back 
disorder is related to this disability. 

In the absence of any evidence showing possible etiology during 
the Veteran's period of service, evidence showing that the 
Veteran continues to have a low back disorder dating back to his 
period of service the claim, or evidence showing that the 
Veteran's low back disorder was caused or aggravated by his 
service-connected stress fracture of the second right metatarsal 
his claim of entitlement to service connection for a low back 
disorder must be denied.  

The Board has reviewed the Veteran's statements in support of the 
claim.  The Veteran clearly believes that he has a low back 
disorder that is due to his service-connected stress fracture of 
the second right metatarsal, but he has presented no persuasive 
evidence supporting that belief.  The Veteran is certainly 
competent to report symptoms such as pain, which are easily 
recognizable symptoms that come through senses; however, as a lay 
person, the Veteran is not competent to offer an opinion on a 
matter clearly requiring medical expertise, such as a diagnosis 
of a condition or any etiological relationship between that 
condition and any other condition.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple condition 
such as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  Therefore, this is not a case 
in which the Veteran's lay beliefs alone can serve to establish 
any association between the Veteran's claimed condition and his 
military service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).   

In conclusion, the most persuasive and probative evidence of 
record fails to demonstrate that the Veteran's low back disorder 
began during active service, is causally related to service or 
was caused or aggravated by his service-connected stress fracture 
of the second right metatarsal.  As there is a preponderance of 
evidence against the claim, the benefit-of-the-doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that 
service connection for a low back disorder is not warranted.  




ORDER

Entitlement to service connection for arthritis of the spine, 
also claimed as a disc condition of the lower back and spinal 
stenosis, including as secondary to the Veteran's service-
connected stress fracture of the second right metatarsal, is 
denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


